OPINION — AG — ALTHOUGH 11 O.S. 1977 Supp., 16.4 [11-16.4] CONTAINS NO EXPRESS REQUIREMENT THAT A CITY OR TOWN, SELF INSURING THEREUNDER, MAINTAIN A SUM OF MONEY IN A SEPARATE OR DISTINCT FUND TO PAY LIABILITY LOSSES, ANY CITY OR TOWN SELF INSURING THEREUNDER, WOULD BE REQUIRED TO HAVE A SUFFICIENT SUM OF MONEY LEGALLY AVAILABLE TO IT FROM WHICH TO PAY LIABILITY LOSSES IN ACCORDANCE WITH 11 O.S. 1977 Supp., 16.4 [11-16.4] (GERALD WEIS)
STATUTES AND REPORTS
When an agency adopts amendments to rules when the Legislature is not in session and files copies with the Speaker of the House of Representatives and the President Pro Tempore of the Senate at the time of adoption, such filing complies with the requirements of 75 O.S. 308 [75-308] (1977), and the adopting agency does not have to refile such amended rules subsequent to the convening of the next session of the Legislature. Within the time limits prescribed in 75 O.S. 308 [75-308](3) (1977), the Legislature has the prerogative of disapproving the amendments made to an agency rule, thereby leaving such rule in the form in which it existed prior to the amendment.  The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. If an agency adopts amendments to rules when the Legislature is not in session and files copies with the Speaker of the House of Representatives and the President Pro Tempore of the Senate at the time of adoption, does the agency then have to file copies of the amended rules within ten (10) days after the Legislature convenes? "2. If the answer to the first question is 'yes', then what is the effect of amendments to rules which are filed with the President Pro Tempore and the Speaker when the Legislature is in session but fails to file such rules within ten (10) days of the convening of the next session of the Legislature? "3. Can the Legislature disapprove of only the amendments to a rule, leaving the rule as it is currently?" The statutory provision pertinent to your questions is found at 75 O.S. 308 [75-308] (1977), which reads as follows: "(a) Copies of all rules in force and on file with the Secretary of State shall be transmitted by the Secretary of State to the Speaker of the House of Representatives and the President Pro Tempore of the State Senate within sixty (60) days after approval of this act.  "(b) Copies of rules promulgated while the Legislature is in session shall be filed by the adopting agency with the Speaker of the House of Representatives and the President Pro Tempore of the State Senate within ten (10) days after their adoption by such agency.  "(c) Copies of rules promulgated during the time the Legislature is not in session shall be filed with the Speaker of the House of Representatives and the President Pro Tempore of the State Senate by the adopting agency within ten (10) days after the convening of the next legislative session.  " (d) By the adoption of a resolution, either house of the Legislature may disapprove any rule which has been transmitted as required by other subsections of this section and the adopting agency shall not have authority to repromulgate such rule, except during the first sixty (60) calendar days of a subsequent legislative session.  "(e) Failure of the Legislature to disapprove any rule transmitted under the provisions of other subsections of this section within thirty (30) calendar days after such rule has been transmitted shall result in the approval of such rule by the Legislature. Provided, that in the event the Legislature is not in session at the time of the transmitting of a rule or adjourns before the expiration of said thirty (30) calendar days, then said rule shall be subject to consideration by the next Legislature during the first thirty (30) calendar days of said succeeding session. "(f) Any rights, privileges, or interests gained by any person by operation of an agency rule prior to its rejection or disapproval by either house of the Legislature, shall not be affected by reason of any subsequent disapproval or rejection by either house of the Legislature." The pertinent part of 75 O.S. 308 [75-308] relating to your first question is subsection (c), applicable to the filing of rules promulgated during the time the Legislature is not in session, which provides that such rule shall be filed with the Speaker of the House of Representatives and the President Pro Tempore of the State Senate by the adopting agency within ten (10) days after the convening of the next legislative session. When this provision is read together with the rest of 75 O.S. 308 [75-308], especially subsection (e), which contemplates transmittal of rules when the Legislature is not in session, it would appear that where the adopting agency files the rules with the Speaker of the House of Representatives and the President Pro Tempore of the Senate at the time of adoption, which is before the convening of the next legislative session, such agency would not have to file such rules again after the convening of that legislative session. In this regard, we view the reference to "ten (10) days after the convening of the next legislative session" as the outside time limit on the filing of such rules.  In view of the answer to your first question, we do not reach your second question.  Concerning your third question, from a reading of 75 O.S. 308 [75-308] in its entirety, it would appear that the Legislature can in its discretion disapprove of only amendments to a rule, leaving the rule in the form in which it was prior to the amendment. Under 75 O.S. 308 [75-308](e) (1977), however, such disapproval must occur within thirty (30) calendar days following transmittal of such rules where the Legislature is in session, or where the Legislature is not in session when the rules are transmitted, such disapproval must occur within the first thirty (30) calendar days of the succeeding session.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Where an agency adopts amendments to rules when the Legislature is not in session and files copies with the Speaker of the House of Representatives and the President Pro Tempore of the Senate at the time of adoption, such filing complies with the requirements of 75 O.S. 308 [75-308] (1977), and the adopting agency does not have to refile such amended rules subsequent to the convening of the next session of the Legislature. Within the time limits prescribed in 75 O.S. 308 [75-308](e) (1977), the Legislature has the prerogative of disapproving the amendments made to an agency rule, thereby leaving such rule in the form in which it existed prior to the amendment.  (GERALD E. WEIS)